Friedel v Asbestos Corp., Ltd. (2022 NY Slip Op 01650)





Friedel v Asbestos Corp., Ltd.


2022 NY Slip Op 01650


Decided on March 11, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 11, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, PERADOTTO, NEMOYER, AND WINSLOW, JJ.


142 OP 21-00400

[*1]JOANNA M. FRIEDEL, AS PERSONAL REPRESENTATIVE OF THE ESTATE OF VERNON L. FRIEDEL, DECEASED, AND INDIVIDUALLY, PLAINTIFF-RESPONDENT,
vASBESTOS CORPORATION, LTD., ET AL., DEFENDANTS, AND HEDMAN RESOURCES LIMITED, DEFENDANT-APPELLANT.  SHERYL PAPIERNIK, EXECUTRIX OF THE ESTATE OF WILLIAM SANTERSERO, DECEASED, PLAINTIFF-RESPONDENT, 	 ASBESTOS CORPORATION, LTD., ET AL., DEFENDANTS, AND HEDMAN RESOURCES LIMITED, DEFENDANT-APPELLANT. - CAROLYN L. BROWN, AS ADMINISTRATRIX OF THE ESTATE OF WILLIAM D. BROWN, DECEASED, AND INDIVIDUALLY AND AS THE SURVIVING SPOUSE OF WILLIAM D. BROWN, DECEASED, PLAINTIFF-RESPONDENT, 
 ASBESTOS CORPORATION, LTD., ET AL., DEFENDANTS, AND HEDMAN RESOURCES LIMITED, DEFENDANT-APPELLANT. 


CLYDE & CO US LLP, NEW YORK CITY (JOHN J. BURBRIDGE OF COUNSEL), FOR DEFENDANT-APPELLANT.
LIPSITZ, PONTERIO & COMERFORD, LLC, BUFFALO (DENNIS P. HARLOW OF COUNSEL), FOR PLAINTIFFS-RESPONDENTS. 

	Appeals from an order of the Supreme Court, Erie County (Deborah A. Chimes, J.), entered March 9, 2021. The order, among other things, denied the motion of defendant Hedman Resources Limited to vacate prior orders. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on December 15, 2021,
It is hereby ORDERED that said appeals are unanimously dismissed without costs upon stipulation.
Entered: March 11, 2022
Ann Dillon Flynn
Clerk of the Court